 1                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON

 2
                                                                 Aug 20, 2019
 3                                                                   SEAN F. MCAVOY, CLERK




 4

 5                               UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7
      CRYSTAL MORRELL,
 8                                                NO: 2:18-CV-373-RMP
                                   Plaintiff,
 9                                                ORDER OF DISMISSAL WITH
            v.                                    PREJUDICE
10
      WENATCHEE SCHOOL DISTRICT
11    NO 246, and JOSEPH ACCARDO,

12                                 Defendants.

13

14         BEFORE THE COURT is a Stipulated Motion for Order of Dismissal with

15   Prejudice and without Costs, ECF No. 15. Having reviewed the Stipulation and the

16   record, the Court finds good cause to grant dismissal.

17         Accordingly, IT IS HEREBY ORDERED:

18         1. The Stipulated Motion for Order of Dismissal with Prejudice and without

19               Costs, ECF No. 15, is GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or costs

21               to any party.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED August 20, 2019.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
